DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 6, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 22: Change 110 to 210A.
Page 8, line 17: Change 400 to 600.
Page 8, line 19: Change 400 to 200.
Page 10, line 6: Change “electrical traces 102” to “electrical traces 104”.
Appropriate correction is required.

Claim Objections
Claims 1-25 are objected to because of the following informalities:
Claim 1, line 14: Please provide antecedent basis for “the second lateral trace”.
Claims 2-9 are objected to for depending from objected-to base claim 1.
Claim 2, line 6: Change “electronic” to “electrical” in two places. 
Claims 3-5 are objected to for depending from objected-to claim 2.
Claim 4, line 1: Change “substate” to “substrate”.
Claim 5 is objected to for depending from objected-to base claim 4.
Claim 8, line 1: A second lateral trace appears in claim 1, line 14.  If claim 1 is amended to define the second lateral trace, please change “a second lateral trace” to “the second lateral trace” in this line.
Claim 10, line 15: Please provide antecedent basis for “the second lateral trace”.
Claims 11-18 are objected to for depending from objected-to base claim 10.
Claim 11, line 4: Change “substate” to “substrate”.
Claims 12 and 13 are objected to for depending from objected-to base claim 11.
Claim 14, line 3: Provide antecedent basis for the second substrate, and change “first substate” to “first substrate”.
Claim 15, line 1: Change “substate” to “electronic device”.
Claim 16 is objected to for depending from objected-to base claim 15.
Claim 16, line 1: Change “substrate” to “electronic device”.
Claim 17, line 4: A second lateral trace appears in claim 10, line 15.  If claim 10 is amended to define the second lateral trace, please change “a second lateral trace” to “the second lateral trace” in this line.
Claim 18 is objected to for depending from objected-to base claim 17.
Claim 19, line 14: Please provide antecedent basis for “the first lateral trace”.
Claim 19, line 15: Please provide antecedent basis for “the second lateral trace”.
Claims 20-25 are objected to for depending from objected-to base claim 19.
Claim 22: Add a period at the end of the claim.
Claim 23, lines 6-7: Either change “the third electrical component and the fourth electrical component” to “the third electrical interconnect and the fourth electrical interconnect”, per line 3 and claim 19, or provide antecedent basis for these items. 
Claim 24, line 1: Change “substate” to “electronic device”.
Claim 25, line 1: Change “substrate” to “electronic device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Line 14 recites “the second lateral trace”, but the second lateral trace has not been defined.  Because the second lateral trace has not been defined, claim 1 is indefinite.  
Claims 2-9 are rejected for depending from claim 1.
Regarding claim 8, which depends from claim 1: This claim recites “a second lateral trace”.  However, the language is unclear whether it is the same second lateral trace as in claim 1, or a 2nd second lateral trace.  Because the language is unclear, claim 8 is rejected as indefinite.
 Regarding claim 10:  Line 15 recites “the second lateral trace”, but the second lateral trace has not been defined.  Because the second lateral trace has not been defined, claim 10 is indefinite.  
Claims 11-18 are rejected for depending from rejected base claim 10.
Regarding claim 14:  Line 3 recites “the second substrate”, but the second substrate has not been defined.  Because the second substrate has not been defined, claim 14 is indefinite. 
Regarding claim 17, which depends from claim 10: This claim recites “a second lateral trace” in line 4.  However, the language is unclear whether it is the same second lateral trace as in claim 10, or a 2nd second lateral trace.  Because the language is unclear, claim 17 is rejected as indefinite.
Claim 18 is rejected for depending from rejected base claim 17.
Regarding claim 19:  Line 14 recites “the first lateral trace”, but the first lateral trace has not been defined.  Line 15 recites “the second lateral trace”, but the second lateral trace has not been defined.  Because the first and second lateral traces have not been defined, claim 19 is indefinite.  
Claims 20-25 are rejected for depending from claim 19.
Claim 23, lines 6-7: Lines 6-7 recite the third electronic component and the fourth electrical component, but antecedent basis has not been provided for these items.  Because antecedent basis has not been provided, claim 23 is rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 6, which depends from claim 1: This claim defines a third electrical interconnect exposed on a surface of the substrate.  Claim 1, line 18, defines a third electrical interconnect exposed on a surface of the substrate.  Thus, claim 6 is not further limit claim 1.  For these reasons, claim 6 is rejected under Section 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sasaki, U.S. Pat. No. 5,994,771, Figure 2.
Sasaki, Figure 2:
    PNG
    media_image1.png
    376
    701
    media_image1.png
    Greyscale

Regarding claim 1: Sasaki Figure 2 discloses a substrate for an electronic device, comprising: one or more layers (18) including a dielectric material; a first cavity wall adjacent a first cavity (left recess (20)) in the one or more layers (18), the first cavity adapted to receive a first electrical component (left semiconductor chip (14)); a second cavity wall adjacent a second cavity (right recess (20)) in the one or more layers (18), the second cavity adapted to receive a second electrical component (right semiconductor chip (14)); a first electrical interconnect (30) located in the first cavity, the first electrical interconnect (30) configured to couple with the first electrical component (left semiconductor chip (14)); a second electrical interconnect (30) located in the second cavity, the second electrical interconnect configured to couple with the second electrical component (right semiconductor chip (14)); a first lateral trace (12) coupled between the first electrical interconnect (30) and (indirectly) the second electrical interconnect (30), wherein: the first lateral trace (12) extends through the first wall of the first cavity (left recess (20)); the second lateral trace (unnumbered circuit pattern in right recess (20)) extends through the second wall of the second cavity; and the first lateral trace facilitates electrical communication between the first electrical interconnect (30) and the second electrical interconnect (30) (by way of wiring and a THV); and a third electrical interconnect (28) exposed on a surface of the substrate.  Sasaki specification, col. 5, l. 62 – col. 6, l. 6; col. 3, l. 11 – col. 5, l. 61.  
Regarding claim 2, which depends from claim 1: Sasaki discloses the first electrical component (left semiconductor chip (14)) located in the first cavity and coupled with the first electrical interconnect (30); the second electrical component (right semiconductor chip (14)) located in the second cavity and coupled with the second electrical interconnect (30); and wherein the first electronic component and the second electronic component are embedded in the substrate and the first lateral trace (12) facilitates the electrical communication between the first electrical component and the second electrical component.  See id.
Regarding claim 3, which depends from claim 2: Sasaki discloses the first electrical component (left semiconductor die (14)) includes a first die, and the second electrical component (right semiconductor die (14)) includes a second die.  See id.
Regarding claim 6, which depends from claim 1: Sasaki discloses a third electrical interconnect (28) exposed on a surface of the substrate.  Id.
Regarding claim 7, which depends from claim 1: Sasaki discloses a via (at via hole (40), at left) coupled with the first electrical component (left semiconductor die (14)), wherein the first electrical component is located between the via and the first lateral trace (12).  Id.
Regarding claim 8, which depends from claim 1: Sasaki discloses a second lateral trace (unnumbered trace at left) extending through the first wall of the first cavity, or extending through a third wall of the first cavity.  See Sasaki Figure 2.
Regarding claim 9, which depends from claim 1: Sasaki discloses a via (at via hole (40) or THV (24)) in electrical communication with the first lateral trace (12).  Sasaki specification, col. 3, ll. 49-56; col. 4, ll. 1-15.
Regarding claim 19: Sasaki Figure 2 discloses an electronic device, comprising: a first substrate, including: one or more layers (18) including a dielectric material; a first electrical component (left semiconductor die (14)) located in a first cavity (left recess (20)) in the one or more layers (18); a second electrical component (right semiconductor die (14)) located in a second cavity (right recess (20)) in the one or more layers (18); a first electrical interconnect (30) located in the first cavity and coupled with the first electrical component (left semiconductor die (14)); a second electrical interconnect (30) located in the second cavity and coupled with the second electrical component (right semiconductor die (14)); a lateral trace (12) coupled between the first electrical interconnect (30) and (indirectly) the second electrical interconnect (30), wherein: the first lateral trace (12) extends through a first wall of the first cavity (left recess (20)); the second lateral trace (unnumbered trace) extends through a second wall of the second cavity (right cavity (20)); and the first lateral trace (12) facilitates electrical communication between the first electrical interconnect (30) and the second electrical interconnect (30); a third electrical interconnect (28) exposed on a surface of the first substrate.  Sasaki specification, col. 5, l. 62 – col. 6, l. 6; col. 3, l. 11 – col. 5, l. 61.
Claims 1-3, 6, 8, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Song, U.S. Pat. Pub. No. 2002/0175621, Figures 5A and 5B.
Song, Figures 5A, 5B:

    PNG
    media_image2.png
    245
    440
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    231
    420
    media_image3.png
    Greyscale

Regarding claim 1:  Song Figures 5A and 5B disclose a substrate for an electronic device, comprising: one or more layers (117) including a dielectric material; a first cavity wall adjacent a first cavity (left cavity (116)) in the one or more layers (117), the first cavity adapted to receive a first electrical component (113’); a second cavity wall adjacent a second cavity (right cavity (116)) in the one or more layers (117), the second cavity adapted to receive a second electrical component (113); a first electrical interconnect (115) located in the first cavity (left cavity (116), the first electrical interconnect (115) configured to couple with the first electrical component (113’); a second electrical interconnect (115) located in the second cavity (right cavity (116)), the second electrical interconnect (115) configured to couple with the second electrical component (113); a first lateral trace (middle (114)) coupled between the first electrical interconnect (115, in first cavity) and the second electrical interconnect (115, in second cavity), wherein: the first lateral trace (middle (114)) extends through the first wall of the first cavity (117); the second lateral trace (114) extends through the second wall of the second cavity (117); and the first lateral trace (114) facilitates electrical communication between the first electrical interconnect (115) and the second electrical interconnect (115); and a third electrical interconnect (lower portion of (114) on ceramic substrate (111)) exposed on a surface of the substrate.  Song specification ¶¶ 53-58.
Regarding claim 2, which depends from claim 1: Song discloses that the first electrical component (113’) is located in the first cavity (left cavity (116)) and coupled with the first electrical interconnect (115); the second electrical component (113) located in the second cavity (right cavity (116)) and coupled with the second electrical interconnect (115); and wherein the first electronic component (113’) and the second electronic component (113) are embedded in the substrate and the first lateral trace (114) facilitates the electrical communication between the first electrical component (113’) and the second electrical component (113).  See id.
Regarding claim 3, which depends from claim 2: Song discloses that the first electrical component (113’) includes a first die, and the second electrical component (113) includes a second die.  Id.
Regarding claim 6, which depends from claim 1: Song discloses a third electrical interconnect (lower portion of (114) on ceramic substrate (111)) exposed on a surface of the substrate.  Id.
Regarding claim 8, which depends from claim 1: Song Figures 5A, 5B disclose a second lateral trace (left trace (114)) extending through the first wall of the first cavity, or extending through a third wall of the first cavity.  See id.
Regarding claim 19: Song Figures 5A, 5B disclose an electronic device, comprising: a first substrate, including: one or more layers (117) including a dielectric material; a first electrical component (113’) located in a first cavity (left cavity (116)) in the one or more layers (117); a second electrical component (113) located in a second cavity (right cavity (116)) in the one or more layers (117); a first electrical interconnect (115) located in the first cavity (left cavity (116)) and coupled with the first electrical component (113’); a second electrical interconnect (115) located in the second cavity (right cavity (116)) and coupled with the second electrical component (113); a lateral trace (middle (114)) coupled between the first electrical interconnect (115, left) and the second electrical interconnect (115, right), wherein: the first lateral trace (114) extends through a first wall of the first cavity (left cavity (116)); the second lateral trace (114) extends through a second wall of the second cavity (right cavity (116)); and the first lateral trace (middle (114)) facilitates electrical communication between the first electrical interconnect (115, left) and the second electrical interconnect (115, right); a third electrical interconnect (lower portion of (114) on ceramic substrate (111)) exposed on a surface of the first substrate.  Song specification ¶¶ 53-58.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, and further in view of Cho, U.S. Pat. Pub. No. 2018/0182691, Figures 9-10.
Cho Figures 9, 10:

    PNG
    media_image4.png
    210
    446
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    330
    437
    media_image5.png
    Greyscale

Regarding claim 4, which depends from claim 2:  Sasaki is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in Sasaki because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 5, which depends from claim 4: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.
Regarding claim 24, which depends from claim 19:  Sasaki is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in Sasaki because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 25, which depends from claim 19: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in Sasaki because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki or Song, and further in view of Cho, Figures 7, 8.
Cho, Figures 7, 8:

    PNG
    media_image6.png
    244
    378
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    269
    410
    media_image7.png
    Greyscale

Regarding claim 20: Sasaki discloses that the third electrical interconnect is used for an external connection.  Sasaki specification, col. 4, ll. 47-48.  Sasaki is silent as to the specifics on the external mount.  Similarly, Song discloses third electrical interconnects (lower portion of (114) on ceramic substrate (111)), which may be mounted externally.  Song specification ¶¶ 54, 55.
Cho Figures 7 and 8 disclose a second substrate (2500) coupled with the third electrical interconnect (2170) of the first substrate, wherein the second substrate (2500) is in electrical communication with the first electrical component (2100).  Cho specification ¶¶ 60-65.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho second substrate with Sasaki or Song because the Cho second substrate provides an electrical connection to the Sasaki or Song devices.  See id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,804,188 [hereinafter “the ’188 patent”], in view of Kajihara, U.S. Pat. Pub. No. 2017/0053878, Figure 5A.
Kajihara, Figure 5A:

    PNG
    media_image8.png
    221
    443
    media_image8.png
    Greyscale

Regarding claim 1: Claim 1 of the ’188 patent discloses all features of claim 1 of the pending application except for the electrical interconnects.  Kajihara, directed to similar subject matter, discloses electrical interconnects (106) for the electrical components and a third electrical interconnect (111) at the surface of the substrate.  Kajihara specification ¶¶ 56-59.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara electrical interconnects in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 2, which depends from claim 1: The combination discloses that the first electrical component is located in the first cavity and coupled with the first electrical interconnect; the second electrical component is located in the second cavity and coupled with the second electrical interconnect; and wherein the first electronic component and the second electronic component are embedded in the substrate and the first lateral trace facilitates the electrical communication between the first electrical component and the second electrical component.
Regarding claim 3, which depends from claim 2: The combination discloses the first electrical component includes a first die, and the second electrical component includes a second die.
Regarding claim 6, which depends from claim 1: The combination discloses a third electrical interconnect exposed on a surface of the substrate.
Regarding claim 10: Claim 1 of the ’188 patent discloses all features of claim 10 of the pending application except for the electrical interconnects.  Kajihara, directed to similar subject matter, discloses electrical interconnects (106) for the electrical components and a third electrical interconnect (111) at the surface of the substrate.  Kajihara specification ¶¶ 56-59.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara electrical interconnects in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 4, 5, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’188 patent in view of Kajihara and Cho, Figures 9-10.
Regarding claim 4, which depends from claim 2:  The rejection of claim 2 is incorporated by reference.  The combination is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 5, which depends from claim 4: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.
Regarding claim 15, which depends from claim 10:  The rejection of claim 10 is incorporated by reference.  The combination is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 16, which depends from claim 15: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.
Claims 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’188 patent in view of Kajihara.
Regarding claim 7, which depends from claim 1: The rejection of claim 1 is incorporated by reference.  Claim 6 of the ’188 patent, which depends from claim 1, discloses the limitations of claim 7 of the pending application.
Regarding claim 9, which depends from claim 1: The rejection of claim 1 is incorporated by reference.  Claim 6 of the ’188 patent, which depends from claim 1, discloses the limitations of claim 9 of the pending application.
Claims 8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’188 patent in view of Kajihara.
Regarding claim 8, which depends from claim 1: The rejection of claim 1 is incorporated by reference.  Claim 2 of the ’188 patent, which depends from claim 1, The combination discloses the limitations of claim 8 of the pending application.
Regarding claim 19: Claim 2 of the ’188 patent discloses all features of claim 19 of the pending application except for the electrical interconnects.  Kajihara, directed to similar subject matter, discloses electrical interconnects (106) for the electrical components and a third electrical interconnect (111) at the surface of the substrate.  Kajihara specification ¶¶ 56-59.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara electrical interconnects in claim 2 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 21, which depends from claim 19: The combination discloses the limitations of claim 21 of the pending application.
Claims 11, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’188 patent in view of Kajihara, Figure 5C.
Kajihara Figure 5C:
    PNG
    media_image9.png
    237
    511
    media_image9.png
    Greyscale

Regarding claim 11, which depends from claim 10: The rejection of claim 10 is incorporated by reference.  The combination discloses that the substrate is a first substrate; but does not disclose that the third electrical component includes a second substrate; the second substrate is coupled with the first subst[r]ate; and one or more of the first electrical component or the second electrical component are in electrical communication with the second substrate through a via.
Kajihara Figure 5C, which is a modification of Kajihara Figure 5A, discloses a third electrical component (115) that includes a second substrate (110); the second substrate (110) is coupled with the first subst[r]ate (101); and the first electrical component (105) is in electrical communication with the second substrate (110) through a via (14).  Kajihara specification ¶¶ 56-59, 62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara design  in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 12, which depends from claim 11: The combination discloses that the first electrical component includes a first die, and the second electrical component includes a second die.  
Regarding claim 14, which depends from claim 10: The rejection of claim 10 is incorporated by reference.  The combination discloses that the third electrical component includes a die; but does not disclose that the second substrate is coupled with the first subst[r]ate; and one or more of the first electrical component or the second electrical component are in electrical communication with the die through a via.
Kajihara Figure 5C, which is a modification of Kajihara Figure 5A, discloses a third electrical component includes a die; a second substrate (110) is coupled with the first subst[r]ate (101); and the first electrical component (105) is in electrical communication with the die through a via (14).  Kajihara specification ¶¶ 56-59, 62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara design in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’188 patent in view of Kajihara and Lin, U.S. Pat. Pub. No. 2016/0343685, Figure 3E.
Lin Figure 3E:

    PNG
    media_image10.png
    387
    507
    media_image10.png
    Greyscale

Regarding claim 13, which depends from claim 11: The rejection of claim 11 is incorporated by reference.  The combination does not disclose a system on a chip.
Lin Figure 3E discloses a package with a system on a chip (110A).  Lin specification ¶¶ 56-58.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin SOC chip in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’188 patent in view of Kajihara.
Regarding claim 17, which depends from claim 10:  The rejection of claim 10 is incorporated by refence.  Claim 6 of the ’188 patent, which depends from claim 1 of ’188 patent, discloses a via configured to facilitate the electrical communication between the one or more layers of the substrate; and a second lateral trace in electrical communication with the via, wherein the second lateral trace extends perpendicular to the via.  
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’188 patent in view of Kajihara. 
Regarding claim 18, which depends from claim 17: The rejection of claim 17 is incorporated by refence.  Claim 7 of the ’188 patent, which depends from claim 6 of ’188 patent, discloses that the via is positioned within a footprint of the first cavity.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’188 patent in view of Kajihara, Figure 5C.
Regarding claim 20, which depends from claim 19: The rejection of claim 19 is incorporated by reference.  The combination does not disclose that a second substrate is coupled with the third electrical interconnect of the first substrate, wherein the second substrate is in electrical communication with one or more of the first electrical component or the second electrical component.
Kajihara Figure 5C, which is a modification of Kajihara Figure 5A, discloses a second substrate (110) is coupled with the third electrical interconnect (111) of the first substrate (101), wherein the second substrate (110) is in electrical communication with the first electrical component (105).  Kajihara specification ¶¶ 56-59, 62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara design in claim 2 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’188 patent in view of Kajihara, Figure 5C and Komura, U.S. Pat. Pub. No. 2010/0295170, Figures 3A-3C.
Komura, Figures 3A-3C:

    PNG
    media_image11.png
    239
    431
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    340
    436
    media_image12.png
    Greyscale

Regarding claim 22, which depends from claim 19: The rejection of claim 19 is incorporated by reference.  The combination discloses that the first electrical interconnect is located on a first side of the first electrical component but is silent as to whether third electrical interconnect is included in the first electrical component and located on a second side of the first electrical component.
Komura Figures 3A-3C disclose an electrical component (11) with electrical interconnects on upper and lower sides of the component.  Komura specification ¶¶ 44-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Komura design in claim 2 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’188 patent in view of Kajihara.
Regarding claim 24, which depends from claim 19:  The rejection of claim 19 is incorporated by reference.  The combination is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 25, which depends from claim 19: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.

Allowable Subject Matter
Claims 10-18, 21, and 22 are rejected for double patenting, Section 112(b) rejections, and informalities, but would be allowable if rewritten to overcome the Section 112(b) rejections and the informalities and if a terminal disclaimer were filed.  Claim 23 may also ultimately be allowable, but applicants’ amendments will determine whether the claim is in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose a first lateral trace coupled between the first electrical interconnect and the second electrical interconnect, wherein: the first lateral trace extends through a first wall of the first cavity; the second lateral trace extends through a second wall of the second cavity; and the first lateral trace facilitates electrical communication between the first electrical interconnect and the second electrical interconnect; a third electrical component coupled with the substrate and in electrical communication with one or more of the first electrical component or the second electrical component, in combination with the remaining limitations of the claim.
With regard to claims 11-18: The claims have been found allowable due to their dependency from claim 10 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “a die coupled with the third electrical interconnect”, in combination with the remaining limitations of the claim.
With regard to claim 22: The claim has been found allowable because the prior art of record does not disclose “the first electrical interconnect is located on a first side of the first electrical component; the third electrical interconnect is included in the first electrical component and located on a second side of the first electrical component”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897